DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
	Re. claim 1: The phrase “configured to store component data” as recited in line 3 appears to be --configured to store a component data--.
		The phrase “the component data including shape data” as recited in line 4 appears to be --the component data including a shape data--.
		The phrase “a difference between a measurement data” as recited in lines 6 and 7 appears to be --a difference between a measurement data--.
		The phrase “acquire work quality information” as recited in line 10 appears to be --acquire a work quality information--.
	Re. claim 2: The phrase “the performance condition of second substrate work is good” as recited in lines 3 and 4 appears to be --the performance condition of the second substrate work machine is good--.
	Re. claim 4: The phrase “by performing image processing” as recited in line 4 appears to be --by performing an image processing--.
	Re. claim 6: The phrase “to perform inspection work” as recited in line 8 appears to be --to perform an inspection work--.
	Re. claim 7: The phrase “the component data includes orientation data” as recited in line 2 appears to be --the component data includes an orientation data--.
		The phrase “includes shape actual measurement data” as recited in line 4 appears to be --includes a shape actual measurement data--.
		The phrase “and orientation actual measurement data relating” as recited in line 5 appears to be --and an orientation actual measurement data relating--.
	Re. claim 8: The phrase “at least one of shape error information” as recited in line 3 appears to be --at least one of a shape error information--.
		The phrase “position error information” as recited in line 4 appears to be –a position error information--.
		The phrase “statistical process information” as recited in line 6 appears to be –a statistical process information--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “a reference value and a tolerance” as recited in line 5 renders the claim vague and indefinite. It is unclear as to what the reference value is referred and what the tolerance is indicated. 
		The phrase “measuring the electronic component” as recited in line 7 renders the claim vague and indefinite. It is unclear as to about what the electronic component is measured. 
		The phrase “a different type of machine” as recited in line 11 renders the claim vague and indefinite. It is unclear as to for what the different type is meant. 
	Re. claim 2: The phrase “the performance condition of second substrate work is good” as recited in lines 3 and 4 renders the claim vague and indefinite. It is unclear as to for what the good is meant. 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi et al. (US PAT. 10,879,100), Tanizawa et al. (PGPub 2020/0166916 A1), and Sakurayama (PGPub 2018/0153062 A1)) are cited to further show the state of the art with respect to a component mounting apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729